Citation Nr: 1525770	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  10-14 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date prior to October 31, 2008 for the grant of service-connection for major depression with posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to October 31, 2008 for entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.

3.  Entitlement to service connection for a disability of the feet, hands, ankles, wrists, hips, and shoulders, to include rheumatoid arthritis and/or osteoarthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and Ms. P.L.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated October 2000, April 2009, and July 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2014, the Board remanded these claims in order to afford the Veteran a hearing before a Veterans Law Judge.  In February 2015, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

With respect to the claim of entitlement to service connection for a disability of the feet, hands, ankles, wrists, hips, and shoulders, the Board recognizes that the RO has adjudicated the issue as a new and material evidence claim.  To this end, the Board observes that the RO determined the Veteran's claim was last finally denied in an October 2000 rating decision.  However, a review of the record demonstrates that, following the issuance of the October 2000 rating decision, a private nexus opinion was added to the record in April 2001.  See the letter of Dr. G.N. dated April 2001.  Crucially, this private medical opinion was both new and material to the issue of entitlement to service connection denied in the October 2000 rating decision.  As the RO failed to issue another rating decision on this evidence until the October 2008 rating decision currently on appeal, the Board finds that the current claim has remained pending since that time.  Thus, although the RO readjudicated the pending matter as a claim to reopen, the Board finds the October 2000 rating decision was not final and therefore the current appeal involves the adjudication of an original claim for service connection.

The issue of entitlement to service connection for a disability of the feet, hands, ankles, wrists, hips, and shoulders is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  The Veteran will be notified if additional action on her part is required.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for a psychiatric disorder was last denied in a Board decision dated October 1996; the Veteran did not appeal.

2.  The Veteran did not file an application to reopen the claim of service connection for a psychiatric disorder to include major depression with PTSD prior to October 31, 2008.

3.  A claim of entitlement to a TDIU was denied in a Board decision dated August 2007; the Veteran did not appeal.

4.  Following the issuance of the August 2007 Board decision, there is no evidence that the Veteran filed a formal or informal claim of entitlement to TDIU prior to October 31, 2008.



CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to October 31, 2008, for the grant of service connection for major depression with PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(q), (r) (2014).

2.  The criteria for an effective date prior to October 31, 2008, for the award of TDIU have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(o) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA 

notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.

These earlier effective date claims arise from the Veteran's disagreement with the effective dates assigned following the grant of service connection and entitlement to TDIU.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, in August 2009 and September 2009, the Veteran was issued notice pertaining to her claims for an earlier effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains the Veteran's service treatment records (STRS), Social Security Administration records, VA treatment records, and private treatment records.  There is no indication of relevant, outstanding records that would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues of entitlement to earlier effective dates.


II. Earlier Effective Dates

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim or reopened claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).

a. Service Connection

The applicable statutory and regulatory provisions require that VA look to all communications from the Veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A. § 511(b)(2) (West 2014); 38 C.F.R. §§ 3.1(p), 3.155(a) (2014); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2014).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2014).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155 (2014).

Here, the Veteran contends that she is entitled to an effective date earlier than October 31, 2008, for the grant of service connection for major depression with PTSD.

The Veteran served on active duty from May 1979 to May 1982.  A review of her STRs shows that she was involved in a motor vehicle accident, in which she sustained injuries to her back and neck.  See the STR dated January 1980.  She also asserted entitlement to service connection for a psychiatric disability due to sexual harassment that she experienced during her military service.  See, e.g., the VA treatment record dated August 1986.  The Veteran's January 1982 service separation examination did not document any psychological diagnoses or related complaints.

A November 1990 rating decision denied the Veteran's claim of entitlement to service connection for a psychiatric disorder including depression.  The Veteran disagreed with the rating decision and perfected an appeal in May 1991.  The Veteran's claim was eventually denied in an October 1996 Board decision.  She did not appeal the denial to the United States Court of Appeals for Veterans Claims (Court); as such, the decision became final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.202, 20.1104 (2014)

In a statement dated October 31, 2008, the Veteran filed a claim of entitlement to service connection for depression.  Service connection for major depression with PTSD was granted in an April 2009 rating decision, with a 50 percent disability rating assigned effective October 31, 2008.

Accordingly, the RO has assigned an effective date of October 31, 2008 for the grant of service connection for major depression with PTSD.  The Veteran seeks an earlier effective date.

Based upon a review of the evidence, and for reasons expressed immediately below, the Board finds that the currently assigned effective date of October 31, 2008, is the earliest effective date assignable for the award of service connection for major depression with PTSD.

As noted above, the assignment of an effective date for service connection is essentially governed by the date of filing with VA of a claim.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  The Board has reviewed the record and can identify no communication from the Veteran that may be considered to be a claim of entitlement to service connection for a psychiatric disorder to include PTSD and depression following the final denial in October 1996 and prior to the date the claim to reopen was received (October 31, 2008).  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits).  The Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peak, 21 Vet. App. 537, 539-540 (2008) (citing Bingham v. Nicholson, 421 F. 3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d. 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995).)  Here, the evidence clearly shows that the final disallowance, that is, the last disallowance that is determined to be a final decision by virtue of having not been appealed, is the October 1996 Board decision.  The evidence also shows that the date of receipt of the Veteran's claim to reopen was October 31, 2008, and no sooner.  Consequently, the only effective date for award of service connection that may be assigned for the Veteran's major depression with PTSD is the presently assigned date of October 31, 2008.

The Board has considered whether VA and private treatment records documenting continuing diagnoses of PTSD and/or depression may be considered to be an informal claim for benefits under 38 C.F.R. § 3.157.  See, e.g., the VA treatment records dated July 2008.  However, 38 C.F.R. § 3.157 does not avail the Veteran.  Under § 3.157(a), a report of examination or hospitalization may be accepted as an informal claim for benefits if it meets the requirements of § 3.157(b).  38 C.F.R. § 3.157(b) provides:  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of [evidence listed under (b)(1), (2), or (3)] will be accepted as an informal claim for increased benefits or an informal claim to reopen.  In the instant case, the October 1996 Board decision did not deny the Veteran's psychiatric disability claim because the disability was not compensable to a degree.  As such, 38 C.F.R. § 3.157 is not for application.

Finally, the Veteran is contending that her psychological symptomatology began during service and continued thereafter and, as such, service connection should be granted beginning the day following discharge.  This amounts to an argument couched in equity.  The Board, however, is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).

The Board does not dispute that the Veteran experienced PTSD and depressive symptomatology prior to the assigned effective date; that she did was evidence that provided a basis for the grant of service connection.  However, the Board is obligated to apply the law as Congress has created it.  As explained above, the law does not support the assignment of an effective date prior to October 31, 2008.

As noted above, the October 1996 Board decision was final.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002), that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service- connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, she would have to show CUE in the prior denial of the claim.  See Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Here, however, the Veteran has not alleged CUE in the prior Board decision.

In conclusion, for the reasons and bases set forth above, the Board finds that the effective date for the grant of service connection for major depression with PTSD is no earlier than the currently assigned date of October 31, 2008.  Accordingly, the benefit sought on appeal is denied.

b. TDIU

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

According to 38 C.F.R. § 3.400(o)(2), the effective date of an increase in compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the date of receipt of the claim.  See 38 C.F.R. § 3.400(o)(2) (2014).  See also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2014).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) (2014).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2014).

Here, the Veteran contends that she is entitled to an effective date prior to October 31, 2008 for the grant of TDIU.  Essentially, she asserts that she has been entitled to TDIU since her active duty discharge in May 1982.  See, e.g., the Board hearing transcript dated February 2015.

Based upon a complete review of the evidence, and for reasons and bases expressed immediately below, the Board finds that the currently assigned effective date of October 31, 2008 is the earliest effective date assignable for entitlement to TDIU, as a matter of law.

The Board recognizes that the Veteran previously raised a claim of entitlement to a TDIU; however, that claim was denied in an August 2007 Board decision.  She did not appeal the decision and it became final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.202, 20.1104 (2014).  The Board has reviewed the record dating from the August 2007 denial, and has not identified any communication from the Veteran, which may be interpreted as a prior unadjudicated TDIU claim.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits); see also EF v. Derwinski, 1 Vet. App. 324, 326 (1991); 38 C.F.R. § 20.202 (2014) (VA must liberally construe all documents filed by a claimant); see also Roy v. Brown, 5 Vet. App. 554 (1993).  Neither the Veteran nor her representative has identified any specific document contained within the claims file that constituted a TDIU claim which was overlooked or misconstrued by the RO following the issuance of the August 2007 Board decision.  Critically, the record demonstrates that, following the August 2007 Board decision, the Veteran did not assert entitlement to a TDIU until October 31, 2008.

To the extent that the Veteran is contending that her service-connected symptomatology warranted an assignment of TDIU from the date of her military discharge, this amounts to an argument couched in equity.  The Board, however, is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).

The Board does not necessarily dispute that the Veteran was unable to work prior to the assigned effective date of TDIU.  However, the Board is obligated to apply the law as Congress has created it.  As explained above, the law does not support the assignment of an effective date prior to October 31, 2008.

The Board also notes the Veteran's argument that the VA should honor the effective date established by the Social Security Administration for her entitlement to receive Social Security disability benefits [May 5, 1986].  See, e.g., the SSA decision dated July 1990.  However, VA is not bound by findings of entitlement to disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  As discussed above, the absence of a formal or informal claim dating from the August 2007 Board decision until October 2008 precludes the assignment of an earlier effective date.

In short, although the record does document an earlier claim for a TDIU, that claim was finally resolved, and, thus, provides no basis for an earlier effective date for the TDIU ultimately awarded.  Notably, an application that had been previously denied cannot preserve an effective date for a later grant of benefits based on a new application.  "The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."  Wright v. Gober, 10 Vet. App. 343, 346-47 (1997).

As noted above, the August 2007 Board decision denying entitlement to a TDIU was final.  In order for the Veteran to be awarded an effective date based on an earlier claim, she has to show CUE in the prior denial of that claim.  Flash v. Brown, 8 Vet. App. 332 (1995).  The Veteran has not made a specific allegation of such error in the August 2007 decision.

The Veteran has therefore been assigned the earliest effective date for TDIU as allowed under the applicable regulations.  In sum, for the reasons and bases expressed above, the Board finds that an effective date for TDIU earlier than the currently assigned October 31, 2008 is not warranted.  The benefit sought on appeal is therefore denied.


ORDER

Entitlement to an effective date prior to October 31, 2008 for the grant of service connection for major depression with PTSD is denied.

Entitlement to an effective date prior to October 31, 2008 for entitlement to a TDIU is denied.




REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the issue on appeal - entitlement to a disability of the feet, hands, ankles, wrists, hips, and shoulders, to include rheumatoid arthritis and/or osteoarthritis - must be remanded for further development.

The Veteran asserts that she is diagnosed with rheumatoid arthritis and osteoarthritis of the feet, hands, ankles, wrists, hips, and shoulders, which was incurred during her military service.  See the February 2015 Board hearing transcript, pg. 11.  She has alternatively contended that her rheumatoid arthritis and osteoarthritis of the feet, hands, ankles, wrists, hips, and shoulders is proximately caused or aggravated by her service-connected traumatic degenerative joint disease (DJD) of the lumbosacral spine and traumatic arthritis of the cervical spine.  See, e.g., the letters of Dr. G.N. dated October 2009 and January 2010.

In support of her claims, the Veteran submitted multiple statements from Dr. G.N. including a January 2010 letter, in which he opined that the Veteran suffered from osteoarthritis, which was caused by her service-connected traumatic injuries.  Dr. G.N. further stated, "[o]ften connective tissue disorders overlap with symptoms.  After many years of treatment, they often declare themselves and become a specific disease state, in this case, rheumatoid arthritis."  He concluded, "[i]t is more likely than not that her osteoarthritis was actually early stage rheumatoid arthritis, induced by traumatic service-connected injuries."  See the letter from Dr. G.N. dated January 2010; see also the letters from Dr. G.N. dated August 1996, November 1998, March 2001, November 2005, October 2008, October 2009, and January 2010.

The Veteran was afforded a VA examination in August 2011 at which time the examiner opined, "it is less likely than not that the Veteran's rheumatoid arthritis is related to military service.  My rationale is that prior trauma and degenerative joint disease can complicate rheumatoid arthritis, but in general, do not cause it and I was able to locate no evidence of rheumatoid arthritis while the Veteran was in service."

In light of the conflicting medical opinions of record, the Board finds that a new VA examination is required to address whether the Veteran's currently diagnosed disability of the feet, hands, ankles, wrists, hips, and shoulders was incurred in her military service, or whether said disability is caused or aggravated by her service-connected disabilities.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see also Colvin v. Derwinski, 1 Vet. App. 191 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  A remand for a new VA examination should therefore be accomplished in order to address these outstanding questions with respect to the Veteran's claimed disability of the feet, hands, ankles, wrists, hips, and shoulders.

Review of the record reflects ongoing VA medical treatment.  Thus, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran may have received at a VA health care facility since October 2011.  All such available documents should be associated with the claims file.

2. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of the claimed disability of the feet, hands, ankles, wrists, hips, and shoulders, to include rheumatoid arthritis and/or osteoarthritis.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner should then provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current disabilities of the feet, hands, ankles, wrists, hips, and shoulders, to include rheumatoid arthritis and/or osteoarthritis had their clinical onset during the Veteran's active duty or are otherwise related to such service.

The examiner should also indicate whether any current disabilities of the feet, hands, ankles, wrists, hips, and shoulders, to include rheumatoid arthritis and/or osteoarthritis, are at least as likely as not (i.e., at least a 50 percent probability) caused or made chronically worse by her service-connected disabilities to include the traumatic DJD of the lumbosacral spine and/or traumatic arthritis of the cervical spine.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

In rendering his/her opinions, the examiner should address the letters from Dr. G.N., referenced above.

The examiner should provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.  If the examiner is unable to render an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

3. Thereafter, readjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


